NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                        Fed. R. App. P. 32.1




              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                   Submitted September 8, 2010*
                                    Decided September 9, 2010

                                              Before

                                WILLIAM J. BAUER, Circuit Judge

                                RICHARD A. POSNER, Circuit Judge

                                DIANE P. WOOD, Circuit Judge

No. 10‐1589

LISA J. GILLARD,                                       Appeal from the United States District
       Plaintiff‐Appellant,                            Court for the Northern District of Illinois,
                                                       Eastern Division.
       v.
                                                       No. 08 C 6996
BOARD OF TRUSTEES OF
COMMUNITY COLLEGE DISTRICT                             William J. Hibbler,
NO. 508, COUNTY OF COOK AND                            Judge.
STATE OF ILLINOIS,**
      Defendant‐Appellee.




       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
       **
        Gillard’s complaint names “City Colleges of Chicago” as the defendant, but that is
not a suable entity, so we have adjusted the caption accordingly. See 110 ILCS 805/3‐11.
No. 10‐1589                                                                                Page 2

                                           O R D E R

        The district court dismissed Lisa Gillard’s pro se employment‐discrimination suit
after concluding that she had acted in bad faith by walking out of her deposition. Gillard
appeals but offers no argument why the court abused its discretion. We affirm the
judgment.

        Gillard taught English at Harold Washington College, but the school decided not to
renew her contract in November 2007. As discovery progressed in Gillard’s suit against the
governing Board of Trustees, the defendant’s counsel repeatedly tried to schedule Gillard’s
deposition but found that she was difficult to pin down. Gillard cancelled twice, and
defense counsel eventually procured a court order compelling her to appear and even gave
her bus money to get to his office. When Gillard arrived she then demanded that defense
counsel give her a written list of the questions he intended to ask. Counsel declined, but
Gillard insisted that the Americans with Disabilities Act required this “accommodation”
and refused to participate until given his questions. Counsel offered to call the district judge
to resolve the dispute, but Gillard would not wait; four minutes after the scheduled starting
time, she had already walked out the door.

       In response to the defendant’s motion for sanctions, the district court dismissed
Gillard’s suit under Federal Rule of Civil Procedure 37(b)(2)(A)(v). The court found that
Gillard’s decision to leave the deposition without waiting for defense counsel to contact the
court was intended “to frustrate the ends of justice.” And this was not an isolated incident,
the court continued. Noting the travails to which Gillard had subjected the Board of
Trustees even before she walked out of her deposition, the court lamented that she “has
done all in her power to cause frustration to the defense.”

        Gillard makes no argument that the district court’s choice of sanction was an abuse
of discretion. Nor could she, for her case is indistinguishable from Collins v. Illinois, 554 F.3d
693 (7th Cir. 2009). Like Gillard the pro se plaintiff in Collins arrived at her deposition armed
with unusual demands and then stormed out even as the defendants offered to telephone a
magistrate judge to discuss the dispute. 554 F.3d at 695. The district court found that the
plaintiff had willfully refused to be deposed because she offered no legitimate reason why
she declined to stick around while the defendants sought a resolution. Id. We held that
under the circumstances the court’s sanction of dismissal was reasonable. Id. at 696; see also
Lindstedt v. City of Granby, 238 F.3d 933, 934‐35, 937 (8th Cir. 2000). And there is no reason
why the outcome should be any different in this case. We can overlook Gillard’s frivolous
assertion that she was entitled to review the deposition questions; her fatal mistake was
rebuffing defense counsel’s plea to remain at his office just a few minutes longer so he could
No. 10‐1589                                                                                 Page 3

get a ruling on her demand from the district court. We see no error in the court’s finding
that her abrupt departure was designed to frustrate the Board of Trustees’ defense of her
lawsuit. And because she acted in bad faith, the court was well within its discretion to
dismiss the case.

       Just six weeks ago we instructed Gillard to stop peppering this court with frivolous
appeals. See Gillard v. Proven Methods Seminars, LLC, No. 10‐1853, 2010 WL 2977597, at *2
(7th Cir. July 29, 2010). Today we remind her that litigants who abuse the judicial process
face sanctions and restrictions on future suits. See Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185,
186 (7th Cir. 1995).

                                                                                        AFFIRMED.